                Case 18-12491-CSS                Doc 2268         Filed 01/07/21          Page 1 of 6


                             THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE
---------------------------------------------------------------x
                                                               : Chapter 11
In re:                                                         :
                                                               : Case No. 18-12491 (CSS)
                                                            1
PROMISE HEALTHCARE GROUP, LLC, et al., :
                                                               : (Jointly Administered)
Debtors.                                                       :
                                                               :
---------------------------------------------------------------x

              NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
      TELEPHONIC AND ZOOM HEARING ON JANUARY 11, 2021 AT 3:00 P.M. (ET)2


                 **AT THE REQUEST OF THE COURT THIS HEARING HAS
                BEEN RESCHEDULED TO FEBRUARY 1, 2021 AT 1:00 P.M. **


                                    Topic: Promise 18-12491 - Omnibus
                        Time: Jan 11, 2021 03:00 PM Eastern Time (US and Canada)

                                            Join ZoomGov Meeting
                                https://debuscourts.zoomgov.com/j/1601334312

                                              Meeting ID: 160 133 4312
                                                 Passcode: 492324



1
  The Debtors in these Chapter 11 Cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: HLP HealthCare, Inc. (8381), PH-ELA, Inc. (9180), Promise Healthcare #2, Inc. (1913), Promise
Healthcare Group, LLC (1895), Promise Healthcare Holdings, Inc. (2601), Bossier Land Acquisition Corp. (6644), HLP
of Los Angeles, LLC (9102), HLP of Shreveport, Inc. (1708), HLP Properties at The Villages Holdings, LLC (0006),
HLP Properties at the Villages, L.L.C. (1938), HLP Properties of Vidalia, LLC (4255), HLP Properties, Inc. (0068),
Promise Healthcare of California, Inc. (9179), Promise Healthcare, Inc. (7953), Promise Hospital of Ascension, Inc.
(9219), Promise Hospital of Baton Rouge, Inc. (8831), Promise Hospital of Dade, Inc. (7837), Promise Hospital of Dallas,
Inc. (0240), Promise Hospital of East Los Angeles, L.P. (4671), Promise Hospital of Florida at The Villages, Inc. (2171),
Promise Hospital of Louisiana, Inc. (4886), Promise Hospital of Lee, Inc. (8552), Promise Hospital of Overland Park,
Inc. (5562), Promise Hospital of Phoenix, Inc. (1318), Promise Hospital of Salt Lake, Inc. (0659), Promise Hospital of
Vicksburg, Inc. (2834), Promise Hospital of Wichita Falls, Inc. (4104), Promise Properties of Dade, Inc. (1592), Promise
Properties of Lee, Inc. (9065), Promise Properties of Shreveport, LLC (9057), Promise Skilled Nursing Facility of
Overland Park, Inc. (5752), Promise Skilled Nursing Facility of Wichita Falls, Inc. (1791), Quantum Health, Inc. (4298),
Quantum Properties, L.P. (8203), Success Healthcare 1, LLC (6535), Success Healthcare, LLC (1604), Vidalia Real
Estate Partners, LLC (4947), LH Acquisition, LLC (2328), Promise Behavioral Health Hospital of Shreveport, Inc.
(1823), Promise Rejuvenation Centers, Inc. (7301), Promise Rejuvenation Center at the Villages, Inc. (7529), and PHG
Technology Development and Services Company, Inc. (7766). The mailing address for the Debtors, solely for purposes
of notices and communications, is c/o FTI Consulting, Inc., 50 California Street, Suite 1900, San Francisco, CA 94111.
2Any party participating telephonically must make arrangements through CourtCall by telephone (866-582-6878) or facsimile (866-
533-2946)



EAST\178550136.4
              Case 18-12491-CSS       Doc 2268       Filed 01/07/21   Page 2 of 6



ADJOURNED MATTERS:

1.     Debtors’ Motion Pursuant to Section 365 for Entry of an Order Assuming Certain Executory
       Contracts and Granting Related Relief [D.I. 2097; Filed 9/30/20].

       Response Deadline: October 14, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Certification of Counsel Regarding Order Authorizing Debtors to Assume Certain
               Executory Contracts with Change Healthcare Technologies, LLC and Granting
               Related Relief [D.I. 2228; Filed 12/8/20].

       B.      Order Authorizing Debtors to Assume Certain Executory Contracts with Change
               Healthcare Technologies, LLC and Granting Related Relief [D.I. 2229; Filed 12/9/20].

       Responses Received:

       A.      Oracle's Limited Objection and Reservation of Rights to Motion to Assume Certain
               Executory Contracts [D.I. 2190; Filed 11/11/20].

       Status: An order has been entered resolving this matter solely as it relates to Change
       Healthcare Technologies, LLC. The remainder of the motion which relates to Oracle
       America, Inc. remains pending and the Liquidating Trustee and Oracle have agreed to adjourn
       this matter to a hearing on February 18, 2021 at 10:00 a.m.

2.     Oracle America, Inc’s Request for Allowance and Payment of Administrative Expenses [D.I.
       2179; Filed 11/2/20].

       Response Deadline: November 30, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Withdrawal of Oracle America, Inc.’s Request for Allowance and Payment of Chapter
               11 Administrative Expenses [D.I. 2264; Filed 1/6/21].

       Responses Received: None.

       Status: With the Court’s permission, the parties agreed to adjourn this matter to the hearing
       on February 18, 2021 at 10:00 a.m. Oracle has confirmed receipt of payment and have
       withdrawn the application, therefore, this matter is resolved.

MATTERS WITH CERTIFICATION OF COUNSEL (CNO/COC):

3.     Motion of Liquidating Trustee of the Promise Healthcare Group Liquidating Trust for Leave
       to File a Sur-Reply in Further Support of Objection to Motion for (1) Allowance and Payment
       of Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation
       and Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
                                                 2
EAST\178550136.4
              Case 18-12491-CSS        Doc 2268      Filed 01/07/21    Page 3 of 6


       Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2252; Filed
       12/22/20].

       Response Deadline: January 5, 2021 at 4:00 p.m. (ET).

       Related Documents:

       A.      Certificate of No Objection regarding Motion of Liquidating Trustee of the Promise
               Healthcare Group Liquidating Trust for Leave to File a Sur-Reply in Further Support
               of Objection to Motion for (1) Allowance and Payment of Administrative Claim of
               KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment
               of a Reserve for Payment of Administrative Claims of KPC Promise Hospital of
               Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2265; Filed
               1/6/21].

       Responses Received: None.

       Status: A certificate of No Objection has been filed for this matter, therefore no hearing is
       necessary unless the Court has any comments or questions.

MATTERS GOING FORWARD:

4.     Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise Hospital of
       Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment of
       Administrative Claims of KPC Promise Hospital of Overland Park, LLC and KPC Promise
       Hospital of Dallas, LLC [D.I. 2160; Filed 10/30/20].

       Response Deadline: November 30, 2020 at 4:00 p.m. (ET).

       Related Documents:

       A.      Amended Notice of Motion for (1) Allowance and Payment of Administrative Claim
               of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment
               of a Reserve for Payment of Administrative Claims of KPC Promise Hospital of
               Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2185; Filed
               11/6/20].

       B.      Order Approving Stipulation for Adequate Protection Between Debtors and the United
               States of America [D.I. 197; Filed 12/3/18].

       C.      Order Approving Amended Stipulation For Adequate Protection between the Debtors
               and the United States of America [D.I. 332; Filed 12/19/18].

       D.      Schedules of Assets and Liabilities of Promise Wichita Falls [D.I. 640; Filed 2/4/19].

       E.      Schedules of Assets and Liabilities of Promise Overland Park [D.I. 632; Filed 2/4/19].

       F.      Schedules of Assets and Liabilities of Promise Dallas [D.I. 622; Filed 2/4/19].


                                                 3
EAST\178550136.4
              Case 18-12491-CSS        Doc 2268      Filed 01/07/21   Page 4 of 6


       G.      Objection of the United States to Debtors Motion for Order (A) Authorizing and
               Approving Sale of Substantially All Assets of Certain of the Debtors Free and Clear
               of Liens, Claims, Interests, and Encumbrances, (B) Authorizing the Assumption and
               Assignment of Certain Executory Contracts and Unexpired Leases, and (C) Granting
               Related Relief [D.I. 809; Filed 2/22/19].

       H.      Declaration of Andrew Turnbull In Support of the Sale of the Select Assets and
               Remaining Assets [D.I. 813; Filed 2/25/19].

       I.      Transcript of Sale Hearing on February 26, 2020 [D.I. 822; Filed 2/26/19].

       J.      Order (I) Approving the Sale of Certain of the Debtors' Assets Free and Clear of all
               Liens, Claims, Encumbrances, and Interests (II) Authorizing the Assumption and
               Assignment of Certain Executory Contracts and Unexpired Leases, (III) Granting
               Related Relief (Remaining Assets) [D.I. 832; Filed 3/1/19].

       K.      Notice of Consummation of Sale and Filing of Amendment 1 to Asset Purchase
               Agreement [Strategic] [D.I. 1195; Filed 6/18/19].

       L.      Administrative Expense Proof of Claim filed by KPC Wichita Falls filed July 30, 2020
               – Claim No. 1742 Filed 7/30/20 [N/A].

       M.      Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise
               Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve
               for Payment of Administrative Claims of KPC Promise Hospital of Overland Park,
               LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2160; Filed 11/30/20].

       N.      Amended Notice of Motion for (1) Allowance and Payment of Administrative Claim
               of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment
               of a Reserve for Payment of Administrative Claims of KPC Promise Hospital of
               Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2185; Filed
               11/6/20].

       O.      Affidavit of Mailing of Natasha Otton Regarding Cover Sheet for Final Fee
               Application of Crowe LLP for Allowance of Compensation for Services Rendered and
               for Reimbursement of Expenses as Debtors Audit and Tax Advisors, Summary of
               Final Fee Application of Prime Clerk LLC, Administrative Advisor to the Debtors, for
               Compensation for Services and Reimbursement of Expenses for the Final Period from
               November 5, 2018 through September 30, 2020, Objection of Robert Michaelson of
               Advisory Trust Group, LLC, Solely in His Capacity as Liquidating Trustee of the
               Promise Healthcare Group Liquidating Trust, to Motion for (1) Allowance and
               Payment of Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC,
               and (2) Estimation and Establishment of a Reserve for Payment of Administrative
               Claims of KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital
               of Dallas, LLC [D.I. 2226; Filed 12/4/20].

       P.      Liquidating Trustee’s Subpoena to Peter R. Baronoff issued December 3, 2020 [N/A].

       Q.      Notice of Rescheduled Hearing [D.I. 2256; Filed 12/22/20].
                                                 4
EAST\178550136.4
              Case 18-12491-CSS        Doc 2268      Filed 01/07/21    Page 5 of 6



       R.      Motion of Liquidating Trustee of the Promise Healthcare Group Liquidating Trust for
               Leave to File a Sur-Reply in Further Support of Objection to Motion for (1) Allowance
               and Payment of Administrative Claim of KPC Promise Hospital of Wichita Falls,
               LLC, and (2) Estimation and Establishment of a Reserve for Payment of
               Administrative Claims of KPC Promise Hospital of Overland Park, LLC and KPC
               Promise Hospital of Dallas, LLC [D.I. 2252; Filed 12/22/20].

       S.      Affidavit of Mailing of Natasha Otton Regarding Motion of Liquidating Trustee of
               the Promise Healthcare Group Liquidating Trust for Leave to File a Sur-Reply in
               Further Support of Objection to Motion for (1) Allowance and Payment of
               Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims of
               KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas,
               LLC and Notice of Rescheduled Hearing [D.I. 2259; Filed 12/30/20].

       T.      Liquidating Trustee’s Subpoena to Peter R. Baronoff issued December 30, 2020
               [N/A].

       U.      Notice of Filing of Joint Witness and Exhibit Lists for Hearing on Motion for (1)
               Allowance and Payment of Administrative Claim of KPC Promise Hospital of Wichita
               Falls, LLC, and (2) Estimation and Establishment of a Reserve for Payment of
               Administrative Claims of KPC Promise Hospital of Overland Park, LLC and KPC
               Promise Hospital of Dallas, LLC [T/B/D].

       Responses Received:

       A.      Objection of Robert Michaelson of Advisory Trust Group, LLC, Solely in His
               Capacity as Liquidating Trustee of the Promise Healthcare Group Liquidating Trust,
               to Motion for (1) Allowance and Payment of Administrative Claim of KPC Promise
               Hospital of Wichita Falls, LLC, and (2) Estimation and Establishment of a Reserve
               for Payment of Administrative Claims of KPC Promise Hospital of Overland Park,
               LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2218; Filed 11/30/20].

       B.      Reply of KPC Promise Hospital of Wichita Falls, LLC, KPC Promise Hospital of
               Overland Park, LLC, and KPC Promise Hospital of Dallas, LLC to Liquidating
               Trustee’s Objection to Motion for (1) Allowance and Payment of Administrative
               Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2) Estimation and
               Establishment of a Reserve for Payment of Administrative Claims of KPC Promise
               Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas, LLC [D.I. 2234;
               Filed 12/14/20].

       C.      Sur-Reply in Further Support of Objection to Motion for (1) Allowance and Payment
               of Administrative Claim of KPC Promise Hospital of Wichita Falls, LLC, and (2)
               Estimation and Establishment of a Reserve for Payment of Administrative Claims of
               KPC Promise Hospital of Overland Park, LLC and KPC Promise Hospital of Dallas,
               LLC [D.I. 2252-3; Filed 12/22/20].



                                                 5
EAST\178550136.4
              Case 18-12491-CSS      Doc 2268      Filed 01/07/21   Page 6 of 6



       Status: This matter is going forward.

Dated: January 7, 2021                     DLA PIPER LLP (US)
       Wilmington, Delaware
                                            /s/ Stuart M. Brown
                                           Stuart M. Brown (#4050)
                                           Matthew S. Sarna (#6578)
                                           1201 N. Market Street, Suite 2100
                                           Wilmington, DE 19801
                                           Telephone: (302) 468-5700
                                           Facsimile: (302) 394-2341
                                           Email: stuart.brown@us.dlapiper.com
                                                   matthew.sarna@us.dlapiper.com

                                           -and-

                                           WALLER LANSDEN DORTCH & DAVIS, LLP
                                           John Tishler (admitted pro hac vice)
                                           Katie G. Stenberg (admitted pro hac vice)
                                           Blake D. Roth (admitted pro hac vice)
                                           Tyler N. Layne (admitted pro hac vice)
                                           511 Union Street, Suite 2700
                                           Nashville, TN 37219
                                           Telephone: (615) 244-6380
                                           Facsimile: (615) 244-6804
                                           Email: John.Tishler@wallerlaw.com
                                                  Katie.Stenberg@wallerlaw.com
                                                  Blake.Roth@wallerlaw.com
                                                  Tyler.Layne@wallerlaw.com

                                           Attorneys for the Liquidating Trustee Robert
                                           Michaelson




                                               6
EAST\178550136.4
